Title: John Adams to John Quincy Adams, 3 January 1793
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Philadelphia January 3. 1793 [1794]
          
          The Public Papers will inform you that Mr Jefferson has resigned and that Mr Randolph is appointed Secretary of State. The Attorney General is not yet nominated. Mr Lewis Mr Lawrence Mr Benson Mr Gore, Mr Potts &c have been mentioned in Conversation.
          The Motives to Mr Jeffersons Resignation are not assigned, and are left open to the Conjectures of a Speculating World. I also am a Speculator in the Principles and Motives of Mens Actions and may guess as well as others 1. Mr Jefferson has an habit as well as a

disposition to expensive Living, and as his Salary was not Adequate to his Luxury, he could not Subdue his Pride and Vanity as I have done, and proportion his Style of Life to his Revenue. 2. Mr Jefferson is in debt as I have heard to an amount of Seven thousand Pounds before the War, so that I Suppose he cannot afford to Spend his private income in the Public service. 3. Mr Jefferson has been obliged to lower his Note in Politicks. Pains Principles when adopted by Genet, were not found so convenient for a Secretary of State. 4. He could not rule the Roast in the Ministry. He was often in a Minority. 5. Ambition is the Subtlest Beast of the Intellectual and Moral Field. It is wonderfully adroit in concealing itself from its owner, I had almost said from itself. Jefferson thinks he shall by this step get a Reputation of an humble, modest, meek Man, wholly without ambition or Vanity. He may even have deceived himself into this Belief. But if a Prospect opens, The World will see and he will feel, that he is as ambitious as Oliver Cromwell though no soldier. 6. At other Moments he may meditate the gratification of his Ambition; Numa was called from the Forrests to be King of Rome. And if Jefferson, after the Death or Resignation of the President should be summoned from the familiar Society of Egeria, to govern the Country forty Years in Peace and Piety, So be it. 7. The Tide of popular sentiment in Virginia runs not so rapidly in favour of Jacobinical feelings as it did— though the Party were a Majority and carried every Member at the last Election, there are Symptoms of increasing foederalism in Virginia. a Wise Man like Jefferson foreseeth the Evil and hideth himself— But after all I am not very anxious what were his Motives.— Tho his Desertion may be a Loss to Us, of some Talents I am not sorry for it on the whole, because his soul is poisoned with Ambition and his Temper imbittered against the Constitution and Administration as I think.
          all this is confidential.
          I am, affectionately yours
        